Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 17, and 26 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new prior art is provided below. New citations have been provided from Phillips to address the claim amendments and new scope.


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 17, and 26 recites the limitation "vertical class" and “user category”.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 17, and 19-21, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of Van Kommer; Robert US 20070124134 A1 (hereinafter Van Kommer).
Re claims 1, 17, and 26, Phillips teaches 
1. (Original) A voiceprint recognition method, wherein the method comprises: 
pre-establishing a user interest model, comprising: (model used and updated after each iteration therefore it is pre-established, additionally a model exists with basic information initially i.e. trained prior, fig. 1a with fig. 2… 0052-53 0059 0070 with analogous input classification as in fig. 7b and 9 directions, music, search, messaging contexts etc.)
obtaining a user history log, where the user history log includes at least: a user identifier, user attribute information, and user historical behavior data; and (user history used 0052-53 0059 0070 with analogous input classification as in fig. 7b and 9 directions, music, search, messaging contexts etc.)
classifying the user historical behavior data according to the user category and the vertical class to obtain the user interest model; (category=profile and vertical class = context e.g. music, directions… user history used 0052-53 0059 0070 with analogous input classification as in fig. 7b and 9 directions, music, search, messaging contexts etc.)
according to an obtained command speech, recognizing, in a voiceprint recognition manner… (ASR with varying models for context of input including voiceprint use 0165, 0166, 0102-0107 with fig. 1-2b, 7b, 7c, 14)
according to the user class, using a corresponding speech recognition model to perform speech recognition for the command speech, to obtain a command described by the command speech; (commands via ASR with varying models for context of input including voiceprint use 0165, 0166, 0102-0107 with fig. 1-2b, 7b, 7c, 14)

determining a current vertical class, according to the command; (category=profile and vertical class = context e.g. music, directions… user history used 0052-53 0059 0070 with analogous input classification as in fig. 7b and 9 directions, music, search, messaging contexts etc.)
according to the user class…
…and the current vertical class, using the pre-built user interest model to obtain a recommended interest class associated with the current user class and current vertical class; (determine user intent e.g. user1: “search for music by XYZ”, music and search is the vertical class or general context, category is for the current user1, and interest class is the specific context such as music by XYZ… category=profile and vertical class = context e.g. music, directions… user history used 0052-53 0059 0070 with analogous input classification as in fig. 7b and 9 directions, music, search, messaging contexts etc.)
searching, from a multimedia resource library, for a target resource matched with the recommended interest class, and presenting the target resource to the user. (music search is multimedia search of a repository or data source/library of songs in this context… determine user intent e.g. user1: “search for music by XYZ”, music and search is the vertical class or general context, category is for the current user1, and interest class is the specific context such as music by XYZ… category=profile and vertical class = context e.g. music, directions… user history used 0052-53 0059 0070 with analogous input classification as in fig. 7b and 9 directions, music, search, messaging contexts etc.)
providing resources according to the user class and command.  (resources are varying models for context of input including voiceprint use 0165, 0166, 0102-0107 with fig. 1-2b, 7b, 7c, 14)

However, Phillips fails to teach
…a user class sending a command speech; (Van Kommer user context such as age and sex trained model from corpus and multiple users 0036, 0050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Van Kommer to allow for improvement of Phillips existing contextual models based on usage and additional criteria for user profile such as for authentication purposes, to include a corpus-based model from user data with specific user mannerisms in addition to user usage, thereby reducing errors of recognition during voiceprint matching and thus enhancing security through biometrics 


Re claims 2, 19, and 27, Phillips fails to teach 
2. (Original) The voiceprint recognition method according to claim 1, wherein, the user class comprises the user's sex and user's age group.  (Van Kommer user context such as age and sex trained model from corpus and multiple users 0036, 0050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Van Kommer to allow for improvement of Phillips existing contextual models based on usage and additional criteria for user profile such as for authentication purposes, to include a corpus-based model from user data with specific user mannerisms in addition to user usage, thereby reducing errors of recognition during voiceprint matching and thus enhancing security through biometrics of user voice, thus also improving the authentication of Phillips as part of the combinational user/usage model. 


(ASR with varying models for context of input including voiceprint use 0165, 0166, 0102-0107 with fig. 1-2b, 7b, 7c, 14) but fails to teach 
3. (Currently Amended) The voiceprint recognition method according to claim 1
performing model training according to speech features of different user classes, and building voiceprint processing models of different user classes.  (Van Kommer user context such as age and sex trained model from corpus and multiple users 0036, 0050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Van Kommer to allow for improvement of Phillips existing contextual models based on usage and additional criteria for user profile such as for authentication purposes, to include a corpus-based model from user data with specific user mannerisms in addition to user usage, thereby reducing errors of recognition during voiceprint matching and thus enhancing security through biometrics of user voice, thus also improving the authentication of Phillips as part of the combinational user/usage model. 


Re claims 4, 21, and 29, Phillips teaches voiceprints and language models in varying contexts (ASR with varying models for context of input including voiceprint use 0165, 0166, 0102-0107 with fig. 1-2b, 7b, 7c, 14) but fails to teach
4. (Currently Amended) The voiceprint recognition method according to claim 1, 
collecting language materials having colloquial features of different user classes to form a corpus, using the corpus to train the speech recognition model, and obtaining the speech recognition model of the corresponding user class.  (Van Kommer user context such as age and sex trained model from corpus and multiple users 0036, 0050)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Van Kommer to allow for improvement of Phillips existing contextual models based on usage and additional criteria for user profile such as for authentication purposes, to include a corpus-based model from user data with . 




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

MATSUDA; Shigeki et al.	US 20160260428 A1	
	Voice features male, female, and age.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov